The Supreme Court affirmed the decision of the Court below on March 17th, 1879, in the following opinion :
Per Curiam.
The first, second and seventh assignment are the only matters on this record reviewable here. The first and second are answered by the averment of the fact in the scire facias that default had been made in the payment of interest for more than six months after the same became due and payable. The seventh assignment cannot be sustained on the record, which is all we have before us, as that only shows a mortgage in which husband and wife joined to secure the bond of the husband. What is called an affidavit of defence was put in out of time and was and only is an affidavits upon which a rule was granted to open the judgment. Thataffidavit and the depositions and document produced to support the rule,, are no part of the record, and the decision of the Court below upon that evidence, is very clearly not a matter of review here.
Judgment affirmed.